Exhibit 10.1

 

ONCONOVA THERAPEUTICS, INC.

Shares of Common Stock

(par value $0.01 per share)

 

At Market Issuance Sales Agreement

 

December 5, 2016

 

FBR Capital Markets & Co.

1300 North 17th Street

Suite 1400

Arlington, VA 22209

 

Ladies and Gentlemen:

 

Onconova Therapeutics, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with FBR Capital Markets & Co. (the “Agent”),
as follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through the Agent, shares of common stock (the shares to be offered and sold
hereunder being referred to as the “Placement Shares”) of the Company, par value
$0.01 per share (the “Common Stock”); provided, however, that in no event shall
the Company issue or sell through the Agent such number or dollar amount of
Placement Shares that would (a) exceed the number or dollar amount of shares of
Common Stock registered on the effective Registration Statement (as defined
below) pursuant to which the offering is being made, (b) exceed the number of
authorized but unissued shares of Common Stock, (c) exceed the number or dollar
amount of shares of Common Stock permitted to be sold under Form S-3 (including
General Instruction I.B.6 thereof, if applicable) or (d) exceed the number or
dollar amount of Common Stock for which the Company has filed a Prospectus
Supplement (as defined below) (the lesser of (a), (b), (c) and (d), the “Maximum
Amount”).  Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitations set forth in this
Section 1 on the number or the dollar amount of Placement Shares issued and sold
under this Agreement shall be the sole responsibility of the Company and that
Agent shall have no obligation in connection with such compliance.  The issuance
and sale of Placement Shares through Agent will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”) on
November 20, 2014, although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue the Placement
Shares.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended and the rules and regulations thereunder (the “Securities
Act”), with the Commission a registration statement on Form S-3 (File
No. 333-199219), including a base prospectus, relating to certain securities,
including the Placement Shares to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as

 

--------------------------------------------------------------------------------


 

amended (the “Exchange Act”), and the rules and regulations thereunder.  The
Company has prepared a prospectus supplement to the base prospectus included as
part of the registration statement, which prospectus supplement relates to the
Placement Shares to be issued from time to time by the Company pursuant to this
Agreement (the “Prospectus Supplement”).  The Company will furnish to the Agent,
for use by the Agent, copies of the base prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Placement Shares to be issued from time to time by the Company.  The
Company may file, if necessary, one or more additional registration statements
from time to time that will contain a base prospectus and related prospectus or
prospectus supplement, if applicable (which shall be a Prospectus Supplement),
with respect to the Placement Shares.  Except where the context otherwise
requires, such registration statement(s), and any post-effective amendment
thereto, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement(s) pursuant to Rule 430B of the Securities Act, is herein called the
“Registration Statement.”  The base prospectus or base prospectuses, including
all documents incorporated or deemed incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus or prospectuses and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with the
then issued Issuer Free Writing Prospectus(es) (defined below), is herein called
the “Prospectus.”

 

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents.  Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the most-recent
effective date of the Registration Statement, or the date of the Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell Placement Shares hereunder (each, a “Placement”), it
will notify the Agent by email notice (or other method mutually agreed to in
writing by the parties) of the number of Placement Shares to be issued, the time
period during which sales are requested to be made, any limitation on the number
of Placement Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), the form of which is
attached hereto as Schedule 1.  The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 3 (with a copy to each of
the other individuals from the Company listed on

 

2

--------------------------------------------------------------------------------


 

such schedule), and shall be addressed to each of the individuals from the Agent
set forth on Schedule 3, as such Schedule 3 may be amended from time to time. 
The Placement Notice shall be effective immediately upon receipt by the Agent
unless and until (i) the Agent declines to accept the terms contained therein
for any reason, in its sole discretion (ii) the entire amount of the Placement
Shares thereunder has been sold, (iii) the Company suspends or terminates the
Placement Notice or (iv) this Agreement has been terminated under the provisions
of Section 12.  The amount of any discount, commission or other compensation to
be paid by the Company to Agent in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Schedule
2.  It is expressly acknowledged and agreed that neither the Company nor the
Agent will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to the
Agent and the Agent does not decline such Placement Notice pursuant to the terms
set forth above, and then only upon the terms specified therein and herein.  In
the event of a conflict between the terms of Sections 2 or 3 of this Agreement
and the terms of a Placement Notice, the terms of the Placement Notice will
control.

 

3.                                      Sale of Placement Shares by Agent.  The
Agent, for the period specified in a Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
NASDAQ Global Market (the “Exchange”), to sell the Placement Shares up to the
amount specified in, and otherwise in accordance with the terms of, such
Placement Notice.  The Agent will provide written confirmation to the Company no
later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales. 
Subject to the terms of a Placement Notice, the Agent may sell Placement Shares
by the Agent by any method permitted by law deemed to be an “at the market
offering” as defined in Rule 415 of the Securities Act, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker.  Subject to the
terms of a Placement Notice, the Agent may also sell Placement Shares by any
other method permitted by law, including, but not limited to, negotiated
transactions.  Notwithstanding the foregoing, no sale may be made in a
negotiated transaction without the prior written consent of the Company.
 “Trading Day” means any day on which Common Stock is traded on the Exchange.

 

4.                                      Suspension of Sales.  The Company or the
Agent may, upon notice to the other party in writing (including by email
correspondence to each of the individuals of the other party set forth on
Schedule 3, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 3), suspend any sale of Placement Shares (a “Suspension”); provided,
however, that such suspension shall not affect or impair any party’s obligations
with respect to any Placement Shares sold hereunder prior to the receipt of such
notice.  While a Suspension is in effect, any obligation under Sections 7(l),
7(m), and 7(n) with respect to the delivery of certificates, opinions, or
comfort letters to the Agent, shall be waived,

 

3

--------------------------------------------------------------------------------


 

provided, however, that such waiver shall not apply for the Representation Date
(defined below) occurring on the date that the Company files its annual report
on Form 10-K.  Each of the parties agrees that no such notice under this
Section 4 shall be effective against any other party unless it is made to one of
the individuals named on Schedule 3 hereto, as such Schedule may be amended from
time to time.

 

5.                                      Sale and Delivery to the Agent;
Settlement.

 

(a)                                 Sale of Placement Shares.  On the basis of
the representations and warranties herein contained and subject to the terms and
conditions herein set forth, upon the Agent’s acceptance of the terms of a
Placement Notice, and unless the sale of the Placement Shares described therein
has been declined, suspended, or otherwise terminated in accordance with the
terms of this Agreement, the Agent, for the period specified in the Placement
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Placement Shares up to the amount specified in, and otherwise in accordance with
the terms of, such Placement Notice. The Company acknowledges and agrees that
(i) there can be no assurance that the Agent will be successful in selling
Placement Shares, (ii) the Agent will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by the Agent to use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
law and regulations to sell such Placement Shares as required under this
Agreement and (iii) the Agent shall be under no obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by the Agent and the Company.

 

(b)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date”).  The amount of proceeds to be
delivered to the Company on a Settlement Date against receipt of the Placement
Shares sold (the “Net Proceeds”) will be equal to the aggregate sales price
received by the Agent, after deduction for (i) the Agent’s commission, discount
or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.

 

(c)                                  Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting the Agent’s
or its designee’s account (provided the Agent shall have given the Company
written notice of such designee and such designee’s account information at least
two Trading Days prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form.  On each Settlement Date, the Agent will deliver the related
Net Proceeds in same day funds to an account designated by the Company on, or
prior to, the Settlement Date.  The Agent will be responsible for providing DWAC
instructions or instructions for delivery by other means with respect to the
transfer of the Placement Shares being sold. The Company agrees that if the
Company, or its transfer agent (if

 

4

--------------------------------------------------------------------------------


 

applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date through no fault of the Agent, then the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 10(a) hereto, it will (i) hold the Agent harmless against any loss,
claim, damage, or reasonable documented actual expense (including reasonable and
documented legal fees and expenses) arising out of or in connection with such
default by the Company or its transfer agent (if applicable) and (ii) pay to the
Agent any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 

(d)                                 Denominations; Registration.  Certificates
for the Placement Shares, if any, shall be in such denominations and registered
in such names as the Agent may request in writing at least one full Business Day
(as defined below) before the Settlement Date.  The certificates for the
Placement Shares, if any, will be made available by the Company for examination
and packaging by the Agent in The City of New York not later than noon (New York
time) on the Business Day prior to the Settlement Date.

 

(e)                                  Limitations on Offering Size.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the aggregate gross sales proceeds of Placement Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement, the Maximum Amount, (B) the amount available for
offer and sale under the currently effective Registration Statement and (C) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to the Agent in writing. 
Under no circumstances shall the Company cause or request the offer or sale of
any Placement Shares pursuant to this Agreement at a price lower than the
minimum price authorized from time to time by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Agent in writing.  Further, under no circumstances shall the
Company cause or permit the aggregate offering amount of Placement Shares sold
pursuant to this Agreement to exceed the Maximum Amount.

 

6.                                      Representations and Warranties of the
Company.  The Company represents and warrants to, and agrees with Agent that, as
of the date of this Agreement and as of each Applicable Time (as defined below),
unless such representation, warranty or agreement specifies a different date or
time:

 

(a)                                 Registration Statement and Prospectus.  The
Company and the transactions contemplated by this Agreement meet the
requirements for and comply with the applicable conditions set forth in Form S-3
(including General Instruction I.A and I.B.6, if applicable) under the
Securities Act.  The Registration Statement has been filed with the Commission
and has been declared effective by the Commission under the Securities Act prior
to the issuance of any Placement Notices by the Company.  The Prospectus
Supplement will name the Agent as the agent in the section entitled “Plan of
Distribution.”  The Company has not received, and has no notice of, any order of
the Commission preventing or suspending the use of the Registration Statement,
or threatening or instituting proceedings for that purpose.  The Registration
Statement and the offer and sale of Placement Shares as contemplated hereby meet
the requirements of Rule 415 under the Securities Act and comply in all material
respects with said Rule.  Any statutes, regulations, contracts or other
documents that are required to be

 

5

--------------------------------------------------------------------------------


 

described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been or will be so described or
filed.  Copies of the Registration Statement, the Prospectus, and any amendments
or supplements thereto and all Incorporated Documents that were filed with the
Commission on, prior to or after the date of this Agreement have been made
available, or are available through EDGAR, to the Agent and its counsel.  The
Company has not distributed and, prior to the later to occur of each Settlement
Date and completion of the distribution of the Placement Shares, will not
distribute any offering material in connection with the offering or sale of the
Placement Shares other than the Registration Statement and the Prospectus and
any Issuer Free Writing Prospectus (as defined below) to which the Agent has
consented.  The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is currently listed on the Exchange under the trading symbol
“ONTX.”  The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the Exchange, nor has the Company
received any notification that the Commission or the Exchange is contemplating
terminating such registration or listing (except as set forth in the
Registration Statement and the Prospectus).  Except as set forth in the
Registration Statement and the Prospectus, to the Company’s knowledge, it is in
material compliance with all applicable listing requirements of the Exchange. 
The Company has no reason to believe that it will not in the foreseeable future
continue to be in material compliance with all such listing and maintenance
requirements, subject to changes in the market price of the Common Stock, which
may from time to time be lower than the minimum allowed under the rules of the
Exchange, subject to appropriate corrective action to be taken by the Company.

 

(b)                                 No Misstatement or Omission.  The
Registration Statement, when it became effective, did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.  The
Prospectus and any amendment and supplement thereto, on the date thereof and at
each Applicable Time (defined below), did not or will not include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.  The Incorporated Documents did not, and any further
Incorporated Documents filed after the date of this Agreement will not, when
filed with the Commission, contain an untrue statement of a material fact or
omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading.  The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by Agent specifically
for use in the preparation thereof.

 

(c)                                  Conformity with Securities Act and Exchange
Act.  The Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or any amendment or supplement thereto, and the Incorporated
Documents, when such documents were or are filed with the Commission under the
Securities Act or the Exchange Act or became or become effective under the
Securities Act, as the case may be, conformed or will conform in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable.  At each Settlement Date, the Registration Statement and the
Prospectus, as of such date, will conform in all material respects with the
requirements of the Securities Act.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Financial Information.  The consolidated
financial statements of the Company included or incorporated by reference in the
Registration Statement, the Prospectus and the Issuer Free Writing Prospectuses,
if any, together with the related notes and schedules, comply in all material
respects with the requirements of the Securities Act and the Exchange Act and
present fairly, in all material respects, the consolidated financial position of
the Company and its Subsidiaries (as defined below) as of the dates indicated
and the consolidated statements of operations, statements of changes in
stockholders’ equity, and statements of cash flows of the Company for the
periods specified (subject to normal year end audit adjustments for interim
financial statements) and have been prepared in conformity with GAAP (as defined
below) applied on a consistent basis during the periods involved (except as
otherwise noted therein); the summary and selected financial data with respect
to the Company and the Subsidiaries (as defined below) contained or incorporated
by reference in the Registration Statement, the Prospectus and the Issuer Free
Writing Prospectuses, if any, fairly present in all material respects the
information presented therein as at the respective dates and for the respective
periods specified and are derived from the consolidated financial statements and
the books and records of the Company.  There are no financial statements
(historical or pro forma) that are required to be included or incorporated by
reference in the Registration Statement, or the Prospectus that are not included
or incorporated by reference as required.  The Company and the Subsidiaries (as
defined below) do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), that are required to
be described in the Registration Statement (excluding the exhibits thereto) and
the Prospectus; and all disclosures contained or incorporated by reference in
the Registration Statement, the Prospectus and the Issuer Free Writing
Prospectuses, if any, regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply, in all material
respects, with Regulation G of the Exchange Act and Item 10 of Regulation S-K
under the Securities Act, to the extent applicable.

 

(e)                                  Conformity with EDGAR Filing.  The
Prospectus delivered to the Agent for use in connection with the sale of the
Placement Shares pursuant to this Agreement will be identical to the versions of
the Prospectus created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S-T.

 

(f)                                   Organization.  The Company and each of its
Subsidiaries (as defined below) has been duly organized and is validly existing
as a corporation or other entity in good standing under the laws of their
respective jurisdictions of organization, with corporate power and authority to
own its properties and conduct its business as currently being conducted and as
described in the Registration Statement and the Prospectus, and is duly
qualified as a foreign corporation or other entity for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, except where the failure to be so qualified in any such
jurisdiction would not reasonably be expected to, individually or in the
aggregate, have a material adverse effect on the assets, business, operations,
financial condition, stockholders’ equity or results of operations of the
Company and the Subsidiaries (as defined below) taken as a whole (a “Material
Adverse Effect”).

 

(g)                                  Subsidiaries.  The subsidiaries set forth
on Schedule 4 (collectively, the “Subsidiaries”) are the Company’s only
significant subsidiaries (as such term is defined in Rule

 

7

--------------------------------------------------------------------------------


 

1-02 of Regulation S-X promulgated by the Commission).  Except as set forth in
the Registration Statement and the Prospectus, the Company does not own,
directly or indirectly, any shares of stock or any other equity or long-term
debt securities of any other corporation or have any equity interest in any
other corporation, partnership, joint venture, association, trust or other
entity.  No Subsidiary is currently prohibited, directly or indirectly, from
paying any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company that would, individually or in the aggregate, have a Material Adverse
Effect.

 

(h)                                 No Violation or Default.  Neither the
Company nor any of its Subsidiaries is (i) in violation of its charter or
by-laws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries are
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority having jurisdiction over the Company, except, in the case of each of
clauses (ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect. To the
Company’s knowledge, no other party under any material contract or other
agreement to which it or any of its Subsidiaries is a party is in default in any
respect thereunder where such default would have a Material Adverse Effect.

 

(i)                                     No Material Adverse Effect.  Since the
date of the most recent financial statements of the Company included or
incorporated by reference in the Registration Statement and the Prospectus,
there has not been (i) any Material Adverse Effect, (ii) other than as
contemplated by this Agreement, any transaction which is material to the Company
and the Subsidiaries taken as a whole and which would be required to be
described in the Registration Statement and the Prospectus, (iii) any obligation
or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or any Subsidiary, which is material to
the Company and the Subsidiaries taken as a whole and would be required to be
described in the Registration Statement and the Prospectus, (iv) any material
change in the capital stock (other than as a result of the sale of Placement
Shares) or outstanding long-term indebtedness of the Company or any of its
Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company or any Subsidiary, other than in each
case above in the ordinary course of business or as otherwise disclosed in the
Registration Statement or Prospectus.

 

(j)                                    Capitalization.  The issued and
outstanding shares of capital stock of the Company have been validly issued, are
fully paid and nonassessable and, other than as disclosed in the Registration
Statement or the Prospectus, are not subject to any preemptive rights, rights of
first refusal or similar rights pursuant to the Company’s charter, bylaws or any
agreement or other instrument to which the Company is a party or by which the
Company is bound.  The Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates referred to therein (other than (i) the grant of

 

8

--------------------------------------------------------------------------------


 

additional options or other equity awards under the Company’s existing stock
option plans, (ii) changes in the number of outstanding shares of Common Stock
of the Company due to the issuance of shares upon the exercise or conversion of
securities exercisable for, or convertible into, Common Stock outstanding on the
date hereof, or (iii) issuance of the Placement Shares) and such authorized
capital stock conforms in all material respects to the description thereof set
forth in the Registration Statement and the Prospectus.  The description of the
securities of the Company in the Registration Statement and the Prospectus is
complete and accurate in all material respects.  Except as set forth in the
Registration Statement and the Prospectus, as of the date referred to therein,
the Company does not have outstanding any options to purchase, or any rights or
warrants to subscribe for, or any securities or obligations convertible into, or
exchangeable for, any contracts or commitments to issue or sell, any shares of
capital stock or other securities.

 

(k)                                 Authorization; Enforceability.  The Company
has full corporate power and authority to enter into this Agreement and perform
the transactions contemplated hereby.  This Agreement has been duly authorized,
executed and delivered by the Company and is a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as rights to indemnification or contribution hereunder may be
limited by federal or state securities laws or public policy considerations and
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles.

 

(l)                                     Authorization of Placement Shares.  The
Placement Shares, when issued and delivered pursuant to the terms approved by
the board of directors of the Company or a duly authorized committee thereof, or
a duly authorized executive committee, against payment therefor as provided
herein, will be duly authorized, validly issued and fully paid and nonassessable
and free and clear of any pledge, lien, encumbrance, security interest or other
claim, including any statutory or contractual preemptive rights, resale rights,
rights of first refusal or other similar rights, and will be registered pursuant
to Section 12 of the Exchange Act. The Placement Shares, when issued, will
conform in all material respects to the description thereof set forth in or
incorporated into the Prospectus.

 

(m)                             No Consents Required.  No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Company is required for the execution, delivery and performance by the Company
of this Agreement or the issuance and sale by the Company of the Placement
Shares, except for (i) the registration of the Placement Shares under the
Securities Act; (ii) application(s) to the Exchange for the listing of the
Placement Shares for trading thereon in the time and manner required thereby;
and (iii) such consents, approvals, authorizations, orders and registrations or
qualifications as may be required under applicable state and federal securities
laws or by the by-laws and rules of the Financial Industry Regulatory Authority
(“FINRA”) or the Exchange in connection with the sale of the Placement Shares by
the Agent or as have been previously obtained by the Company.

 

(n)                                 No Preferential Rights.  Except as set forth
in the Registration Statement and the Prospectus, (i) no person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise,

 

9

--------------------------------------------------------------------------------


 

to cause the Company to issue or sell to such Person any Common Stock or shares
of any other capital stock or other securities of the Company (other than upon
the exercise of options or warrants to purchase Common Stock or upon the
exercise of options or vesting of restricted stock units or other awards that
may be granted from time to time under the Company’s equity incentive plans),
(ii) no Person has any preemptive rights, resale rights, rights of first
refusal, or any other rights (whether pursuant to a “poison pill” provision or
otherwise) to purchase any Common Stock or shares of any other capital stock or
other securities of the Company, (iii) no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Placement Shares, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise.

 

(o)                                 Independent Public Accounting Firm.  Ernst &
Young, LLP (the “Accountant”), whose report on the consolidated financial
statements of the Company is filed with the Commission as part of the Company’s
most recent Annual Report on Form 10-K filed with the Commission and
incorporated by reference into the Registration Statement and the Prospectus, is
and, during the periods covered by their report, was an independent registered
public accounting firm within the meaning of the Securities Act and the Public
Company Accounting Oversight Board (United States). To the Company’s knowledge,
the Accountant is not in violation of the auditor independence requirements of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the
Company.

 

(p)                                 Enforceability of Agreements.  All
agreements between the Company and third parties expressly referenced in the
Prospectus are, except as would not have a Material Adverse Effect, legal, valid
and binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof.

 

(q)                                 No Litigation.  Except as set forth in the
Registration Statement and the Prospectus, (i) there are no legal, governmental
or regulatory actions, suits or proceedings pending, nor, to the Company’s
knowledge, any legal, governmental or regulatory audits or investigations, to
which the Company or a Subsidiary is a party or to which any property of the
Company or any of its Subsidiaries is the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its Subsidiaries,
would reasonably be expected to have a Material Adverse Effect or materially and
adversely affect the ability of the Company to perform its obligations under
this Agreement; (ii) to the Company’s knowledge, no such actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others; and (iii) there are no current or pending
legal, governmental or regulatory audits or investigations, actions, suits or
proceedings that are required under the Securities Act to be described in the
Prospectus that are not so described.

 

10

--------------------------------------------------------------------------------


 

(r)                                    Consents and Permits. The Company and its
Subsidiaries (i) have made all filings, applications and submissions required
by, possess and are operating in compliance with, all approvals, licenses,
certificates, certifications, clearances, consents, grants, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign governmental or regulatory authorities
(including, without limitation, the United States Food and Drug Administration
(the “FDA”), the United States Drug Enforcement Administration or any other
foreign, federal, state, provincial, court or local government or regulatory
authorities including self-regulatory organizations engaged in the regulation of
clinical trials, pharmaceuticals, biologics or biohazardous substances or
materials) necessary for the ownership or lease of their respective properties
or to conduct their businesses as currently conducted as described in the
Registration Statement and the Prospectus (collectively, “Permits”), except for
such Permits the failure of which to possess, obtain or make the same would not
reasonably be expected to have a Material Adverse Effect; (ii) are in compliance
with the terms and conditions of all such Permits, except where the failure to
be in compliance would not reasonably be expected to have a Material Adverse
Effect, and all of the Permits are valid and in full force and effect, except
where any invalidity, individually or in the aggregate, would not be reasonably
expected to have a Material Adverse Effect; (iii) have not received any written
notice of proceedings relating to the limitation, revocation, cancellation,
suspension, modification or non-renewal of any such Permit which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would be reasonably expected to have a Material Adverse Effect; and (v) have no
reason to believe that any such Permit will not be renewed in the ordinary
course (other than such non-renewals that would not have a Material Adverse
Effect). To the extent required by applicable laws and regulations of the FDA,
the Company or the applicable Subsidiary has submitted to the FDA an
Investigational New Drug Application or amendment or supplement thereto for each
clinical trial it has conducted or sponsored or is conducting or sponsoring; all
such submissions were in material compliance with applicable laws and rules and
regulations when submitted and no material deficiencies have been asserted by
the FDA with respect to any such submissions.

 

(s)                                   Regulatory Filings. Neither the Company
nor any of its Subsidiaries has failed to file with the applicable regulatory
authorities (including, without limitation, the FDA, or any foreign, federal,
state, provincial or local governmental or regulatory authority performing
functions similar to those performed by the FDA) any required filing,
declaration, listing, registration, report or submission, except for such
failures that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the
Registration Statement and the Prospectus, all such filings, declarations,
listings, registrations, reports or submissions were in compliance with
applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any failure to
comply or deficiencies that, individually or in the aggregate, would not have a
Material Adverse Effect. The Company has operated and currently is in compliance
with the United States Federal Food, Drug, and Cosmetic Act, all applicable
rules and regulations of the FDA and other federal, state, local and foreign
governmental bodies exercising comparable authority, except where the failure to
so operate or be in compliance would not reasonably be expected to have a
Material Adverse Effect.

 

(t)                                    Intellectual Property. Except as set
forth in the Registration Statement and the Prospectus, the Company and its
Subsidiaries own, possess, license or have other rights to

 

11

--------------------------------------------------------------------------------


 

use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted except to the extent
that the failure to own, possess, license or otherwise hold adequate rights to
use such Intellectual Property would not, individually or in the aggregate, have
a Material Adverse Effect. Except as disclosed in the Registration Statement and
the Prospectus, (i) to the Company’s knowledge, there are no rights of third
parties to any such Intellectual Property owned by the Company and its
Subsidiaries; (ii) to the Company’s knowledge, there is no material infringement
by third parties of any such Intellectual Property; (iii) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property, and the Company is unaware of any facts which could form
a reasonable basis for any such action, suit, proceeding or claim; (iv) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property; (v) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company and its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others; (vi) to the Company’s
knowledge, there is no third-party U.S. patent or published U.S. patent
application which contains claims for which an Interference Proceeding (as
defined in 35 U.S.C. § 135) has been commenced against any patent or patent
application described in the Prospectus as being owned by or licensed to the
Company; and (vii) the Company and its Subsidiaries have complied with the terms
of each agreement pursuant to which Intellectual Property has been licensed to
the Company or such Subsidiary, and all such agreements are in full force and
effect, except, in the case of this clause (vii), for any failure to comply as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

(u)                                 Clinical Studies. To the Company’s
knowledge, the preclinical studies and clinical trials conducted by the Company
that are described in the Prospectus were, and, if still pending, are being,
conducted in accordance with the experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional and scientific standards
for products or product candidates comparable to those being developed by the
Company, except for any noncompliance that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; the
descriptions of such studies, tests and trials, and the results thereof,
contained in the Prospectus are accurate and complete in all material respects;
the Company is not aware of any tests, studies or trials not described in the
Prospectus, the results of which reasonably call into question the results of
the tests, studies and trials described in the Prospectus; and the Company has
not received any written notice or correspondence from the FDA or any foreign,
state or local governmental body exercising comparable authority or any
institutional review board or comparable authority requiring the termination,
suspension, clinical hold or material modification of any tests, studies or
trials.

 

(v)                                 Market Capitalization. At the time the
Registration Statement was or will be declared effective, and at the time the
Company’s most recent Annual Report on Form 10-K was filed with the Commission,
the Company met or will meet the then applicable requirements for the use of
Form S-3 under the Securities Act, including, but not limited to, General

 

12

--------------------------------------------------------------------------------


 

Instruction I.B.6 of Form S-3, if applicable.  As of the close of trading on the
Exchange on November 18, 2016, the aggregate market value of the outstanding
voting and non-voting common equity (as defined in Rule 405) of the Company held
by persons other than affiliates of the Company (pursuant to Rule 144 of the
Securities Act, those that directly, or indirectly through one or more
intermediaries, control, or are controlled by, or are under common control with,
the Company)  (the “Non-Affiliate Shares”), was approximately $18.8 million
(calculated by multiplying (x) the price at which the common equity of the
Company was last sold on the Exchange on November 18, 2016 times (y) the number
of Non-Affiliate Shares).  The Company is not a shell company (as defined in
Rule 405 under the Securities Act) and has not been a shell company for at least
12 calendar months previously and if it has been a shell company at any time
previously, has filed current Form 10 information (as defined in General
Instruction I.B.6 of Form S-3) with the Commission at least 12 calendar months
previously reflecting its status as an entity that is not a shell company.

 

(w)                               No Material Defaults.  Neither the Company nor
any of the Subsidiaries is in default on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would have a Material Adverse Effect.  The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would have a Material Adverse Effect.

 

(x)                                 Certain Market Activities.  Neither the
Company, nor any of the Subsidiaries, nor, to the Company’s knowledge, any of
their respective directors, officers or controlling persons has taken, directly
or indirectly, any unlawful action designed, or that has constituted or would
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.

 

(y)                                 Broker/Dealer Relationships.  Neither the
Company nor any of the Subsidiaries or any related entities (i) is required to
register as a “broker” or “dealer” in accordance with the provisions of the
Exchange Act or (ii) directly or indirectly through one or more intermediaries,
controls or is a “person associated with a member” or “associated person of a
member” (within the meaning set forth in the FINRA Manual).

 

(z)                                  No Reliance.  The Company has not relied
upon the Agent or legal counsel for the Agent for any legal, tax or accounting
advice in connection with the offering and sale of the Placement Shares.

 

(aa)                          Taxes.  The Company and each of its Subsidiaries
have filed all federal, state, local and foreign income and franchise tax
returns and other material tax returns which have been required to be filed by
the Company or a Subsidiary, or have properly requested extensions thereof, and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to so file or pay would not have a Material Adverse Effect.  Except
as otherwise disclosed in or contemplated by the Registration Statement or the
Prospectus, no tax deficiency has been

 

13

--------------------------------------------------------------------------------


 

determined adversely to the Company or any of its Subsidiaries which has had, or
would have, individually or in the aggregate, a Material Adverse Effect.  The
Company has no knowledge of any federal, state or other governmental tax
deficiency, penalty or assessment which has been or might be asserted or
threatened against it which could have a Material Adverse Effect.

 

(bb)                          Title to Real and Personal Property.  The Company
and its Subsidiaries have good and marketable title in fee simple to all real
property owned by them and good and marketable title in all personal property
owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all liens, encumbrances and claims,
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries or (ii) would
not, individually or in the aggregate, have a Material Adverse Effective. Any
real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

 

(cc)                            Environmental Laws.  The Company and its
Subsidiaries (i) are in compliance with all applicable federal, state, local and
foreign laws, rules, regulations, and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as described in the Registration Statement and the Prospectus; and
(iii) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(dd)                          Disclosure Controls.  The Company and each of its
Subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles (“GAAP”) and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company’s internal control over financial reporting is
effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting (other than as set forth in the
Prospectus).  Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the Prospectus).  The Company
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15 and 15d-15) for the Company and designed such disclosure controls
and procedures to ensure that material information relating to the Company and
each of its Subsidiaries is made known to the certifying officers by others
within those entities, including during the period in which the Company’s Annual
Report on Form 10-K or

 

14

--------------------------------------------------------------------------------


 

Quarterly Report on Form 10-Q, as the case may be, is being prepared.  The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of a date within 90 days prior to the
filing date of the Form 10-K for the fiscal year most recently ended (such date,
the “Evaluation Date”).  The Company presented in its Form 10-K for the fiscal
year most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date and the disclosure controls and procedures
were effective.  Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Securities Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls.

 

(ee)                            Sarbanes-Oxley.  There is and has been no
failure on the part of the Company or, to the knowledge of the Company, any of
the Company’s directors or officers, in their capacities as such, to comply in
all material respects with any applicable provisions of the Sarbanes-Oxley Act
and the rules and regulations promulgated thereunder.  Each of the principal
executive officer and the principal financial officer of the Company (or each
former principal executive officer of the Company and each former principal
financial officer of the Company as applicable) has made all certifications
required by Sections 302 and 906 of the Sarbanes-Oxley Act with respect to all
reports, schedules, forms, statements and other documents required to be filed
by it or furnished by it to the Commission.  For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.

 

(ff)                              Finder’s Fees.  Neither the Company nor any of
the Subsidiaries has incurred any liability for any finder’s fees, brokerage
commissions or similar payments in connection with the transactions herein
contemplated, except as may otherwise exist with respect to Agent pursuant to
this Agreement.

 

(gg)                            Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of its Subsidiaries exists or, to
the knowledge of the Company, is threatened which would reasonably be expected
to result in a Material Adverse Effect.

 

(hh)                          Investment Company Act.  Neither the Company nor
any of the Subsidiaries is or, after giving effect to the offering and sale of
the Placement Shares, will be an “investment company” or an entity “controlled”
by an “investment company,” as such terms are defined in the Investment Company
Act of 1940, as amended (the “Investment Company Act”).

 

(ii)                                  Operations.  The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or its Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency having jurisdiction over the Company (collectively, the “Money Laundering
Laws”), except as would not result in a Material Adverse Effect; and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its

 

15

--------------------------------------------------------------------------------


 

Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(jj)                                Off-Balance Sheet Arrangements.  There are
no transactions, arrangements and other relationships between and/or among the
Company, and/or, to the knowledge of the Company, any of its affiliates and any
unconsolidated entity, including, but not limited to, any structured finance,
special purpose or limited purpose entity (each, an “Off Balance Sheet
Transaction”) that would materially affect the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.

 

(kk)                          Underwriter Agreements.  Except for the Purchase
Agreement between the Company and Lincoln Park Capital Fund, LLC, dated
October 8, 2015, the Company is not a party to any agreement with an agent or
underwriter for any other “at the market” or continuous equity transaction.

 

(ll)                                  ERISA.  To the knowledge of the Company,
each material employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and any of its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including, but not limited to, ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions.

 

(mm)                  Forward Looking Statements.  No forward-looking statement
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) (a “Forward Looking Statement”) contained in the Registration
Statement and the Prospectus has been made or reaffirmed without a reasonable
basis or has been disclosed other than in good faith.

 

(nn)                          Margin Rules.  Neither the issuance, sale and
delivery of the Placement Shares nor the application of the proceeds thereof by
the Company as described in the Registration Statement and the Prospectus will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

 

(oo)                          Insurance.  The Company and each of its
Subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as the Company and each of its

 

16

--------------------------------------------------------------------------------


 

Subsidiaries reasonably believe are adequate for the conduct of their properties
and as is customary for companies engaged in similar businesses of comparable
size in similar industries.

 

(pp)                          No Improper Practices.  (i) Neither the Company
nor, to the Company’s knowledge, the Subsidiaries, nor to the Company’s
knowledge, any of their respective executive officers has, in the past five
years, made any unlawful contributions to any candidate for any political office
(or failed fully to disclose any contribution in violation of law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any Subsidiary or
any affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiary, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
Subsidiary or any affiliate of them, on the one hand, and the directors,
officers, or stockholders of the Company or, to the Company’s knowledge, any
Subsidiary, on the other hand, that is required by the rules of FINRA to be
described in the Registration Statement and the Prospectus that is not so
described; (iv) except as described in the Prospectus, there are no material
outstanding loans or advances or material guarantees of indebtedness by the
Company or, to the Company’s knowledge, any Subsidiary to or for the benefit of
any of their respective officers or directors or any of the members of the
families of any of them; (v) the Company has not offered, or caused any
placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services, and (vi) neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any employee or agent of the Company or any
Subsidiary has made any payment of funds of the Company or any Subsidiary or
received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement or the Prospectus.

 

(qq)                          Status Under the Securities Act.  The Company was
not and is not an ineligible issuer as defined in Rule 405 under the Securities
Act at the times specified in Rules 164 and 433 under the Securities Act in
connection with the offering of the Placement Shares.

 

(rr)                                No Misstatement or Omission in an Issuer
Free Writing Prospectus.  Each Issuer Free Writing Prospectus, if any, as of its
issue date and as of each Applicable Time (as defined in Section 24 below), did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement or
the Prospectus, including any Incorporated Document that has not been superseded
or modified.  The foregoing sentence does not apply to statements in or
omissions from any Issuer Free Writing Prospectus based upon and in conformity
with written information furnished to the Company by the Agent specifically for
use therein.

 

17

--------------------------------------------------------------------------------


 

(ss)                              No Conflicts.  Neither the execution of this
Agreement, nor the issuance, offering or sale of the Placement Shares, nor the
consummation of any of the transactions contemplated herein, nor the compliance
by the Company with the terms and provisions hereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company is bound or to which any of the property or assets of the
Company is subject, except (i) such conflicts, breaches or defaults as may have
been waived and (ii) such conflicts, breaches and defaults that would not have a
Material Adverse Effect; nor will such action result (x) in any violation of the
provisions of the organizational or governing documents of the Company, or
(y) in any material violation of the provisions of any statute or any order,
rule or regulation applicable to the Company or of any court or of any federal,
state or other regulatory authority or other government body having jurisdiction
over the Company, except where such violation would not have a Material Adverse
Effect.

 

(tt)                                Sanctions.  Neither the Company nor any of
its Subsidiaries (collectively, the “Entity”) or any director, officer,
employee, agent, affiliate or representative of the Entity, is a government,
individual, or entity (in this paragraph (tt), “Person”) that is, or is owned or
controlled by a Person that is:

 

(A)                               the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”), nor

 

(B)                               located, organized or resident in a country or
territory that is the subject of Sanctions.

 

(ii)                                  The Entity will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

 

(A)                               to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions; or

 

(B)                               in any other manner that will result in a
violation of Sanctions by any Person (including any Person participating in the
offering, whether as underwriter, advisor, investor or otherwise).

 

(iii)                               The Entity represents and covenants that,
except as detailed in the Registration Statement and the Prospectus, for the
past five years, it has not knowingly engaged in, is not now knowingly engaged
in, and will not engage in, any dealings or transactions with any Person, or in
any country or territory, that at the time of the dealing or transaction is or
was the subject of Sanctions.

 

18

--------------------------------------------------------------------------------


 

(uu)                          Stock Transfer Taxes.  On each Settlement Date,
all stock transfer or similar transfer taxes (other than income taxes) which are
required to be paid in connection with the sale and transfer of the Placement
Shares to be sold hereunder will be, or will have been, fully paid or provided
for by the Company and all laws imposing such taxes will be or will have been
fully complied with, except in each case for any taxes or compliance that would
not reasonably be expected to have a Material Adverse Effect.

 

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with Agent that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Prospectus relating
to any Placement Shares is required to be delivered by Agent under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), (i) the Company will
notify the Agent promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information, (ii) the Company will prepare and file with the
Commission, promptly upon the Agent’s request, any amendments or supplements to
the Registration Statement or Prospectus that, in such Agent’s reasonable
opinion, may be necessary or advisable in connection with the distribution of
the Placement Shares by the Agent (provided, however, that the failure of the
Agent to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy the Agent shall have with respect to the failure to make such
filing shall be to cease making sales under this Agreement until such amendment
or supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus disclosing a material
change in the terms of the Placement Shares or a security convertible into the
Placement Shares unless a copy thereof has been submitted to Agent within a
reasonable period of time before the filing and the Agent has not reasonably
objected thereto (provided, however, that the failure of the Agent to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect the Agent’s right to rely on the representations and
warranties made by the Company in this Agreement and the Company has no
obligation to provide the Agent any advance copy of such filing or to provide
the Agent any opportunity to object to such filing if such filing does not name
the Agent and does not relate to the transactions contemplated by this
Agreement, and provided, further, that the only remedy Agent shall have with
respect to the failure by the Company to seek such consent shall be to cease
making sales under this Agreement) and the Company will furnish to the Agent at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (iv) the

 

19

--------------------------------------------------------------------------------


 

Company will cause each amendment or supplement to the Prospectus to be filed
with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed (the
determination to file or not file any amendment or supplement with the
Commission under this Section 7(a), based on the Company’s reasonable opinion or
reasonable objections, shall be made exclusively by the Company).

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise the Agent, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued. The Company will advise the Agent promptly after it
receives any request by the Commission for any amendments to the Registration
Statement or any amendment or supplements to the Prospectus or any Issuer Free
Writing Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus relating to the Placement
Shares is required to be delivered by the Agent under the Securities Act with
respect to the offer and sale of the Placement Shares, (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will use reasonable best efforts to comply in
all material respects with all requirements imposed upon it by the Securities
Act, as from time to time in force, and to file on or before their respective
due dates all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act.  If
the Company has omitted any information from the Registration Statement pursuant
to Rule 430B under the Securities Act, it will use its commercially reasonable
efforts to comply with the provisions of and make all requisite filings with the
Commission pursuant to said Rule 430B and to notify the Agent promptly of all
such filings if not available on EDGAR.  If during such period any event occurs
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Agent to suspend the offering
of the Placement Shares during such period and the Company will promptly amend
or supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance;
provided, however, that the Company may delay any such amendment or supplement
if, in the reasonable judgment of the Company, it is in the best interests of
the Company to do so.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Prospectus relating to the Placement Shares is required to
be delivered by the Agent under the Securities Act

 

20

--------------------------------------------------------------------------------


 

with respect to the offer and sale of the Placement Shares, the Company will use
its commercially reasonable efforts to cause the Placement Shares to be listed
on the Exchange.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to the Agent and its counsel (at the
expense of the Company) copies of the Registration Statement, the Prospectus
(including all Incorporated Documents) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Shares is required to
be delivered under the Securities Act (including all Incorporated Documents
filed with the Commission during such period), in each case as soon as
reasonably practicable and in such quantities as the Agent may from time to time
reasonably request and, at the Agent’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to the Agent to the extent such
document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

(h)                                 Notice of Other Sales.  Without the prior
written consent of Agent, which such consent shall not be unreasonably withheld,
the Company will not, directly or indirectly, offer to sell, sell, contract to
sell, grant any option to sell or otherwise dispose of any Common Stock (other
than the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the date on
which any Placement Notice is delivered to Agent hereunder and ending on the
third Trading Day immediately following the final Settlement Date with respect
to Placement Shares sold pursuant to such Placement Notice (or, if the Placement
Notice has been terminated or suspended prior to the sale of all Placement
Shares covered by a Placement Notice, the date of such suspension or
termination); provided, however, that such restrictions will not apply in
connection with the Company’s issuance or sale of (i) Common Stock, options to
purchase Common Stock or restricted stock units or other equity awards or Common
Stock issuable upon the exercise of options, pursuant to any employee,
consultant or director stock option or benefits plan, stock ownership plan or
dividend reinvestment plan (but not Common Stock subject to a waiver to exceed
plan limits in its dividend reinvestment plan) of the Company whether now in
effect or hereafter implemented, (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to the Agent, (iii) Common Stock or securities convertible
into, exercisable or exchangeable for shares of Common Stock, offered and sold
in a privately negotiated transaction to vendors, customers, strategic partners
or potential strategic partners or other investors conducted in a manner so as
not to be integrated with the offering of Common Stock hereby, and (iv) Common
Stock issued in connection with any acquisition, strategic

 

21

--------------------------------------------------------------------------------


 

investment or other similar transaction (including any joint venture, strategic
alliance or partnership) and or as consideration for mergers, acquisitions,
other business combinations or strategic alliances occurring after the date of
this Agreement which are not issued for capital raising purposes.

 

(i)                                     Change of Circumstances.  The Company
will, at any time during the pendency of a Placement Notice, advise the Agent
promptly after it shall have received notice or obtained knowledge thereof, of
any information or fact that would adversely affect in any material respect any
opinion, certificate, letter or other document required to be provided to the
Agent pursuant to this Agreement.

 

(j)                                    Due Diligence Cooperation.  During the
term of this Agreement, the Company will cooperate with any reasonable due
diligence review conducted by the Agent or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as the Agent may reasonably request.

 

(k)                                 Required Filings Relating to Placement of
Placement Shares.  The Company agrees that on such dates as the Securities Act
shall require the filing of a prospectus supplement with respect to the sale of
Placement Shares hereunder, the Company will (i) file a prospectus supplement
with the Commission under the applicable paragraph of Rule 424(b) under the
Securities Act (each and every filing date under Rule 424(b), a “Filing Date”),
which prospectus supplement will set forth, within the relevant period, the
amount of Placement Shares sold through the Agent, the Net Proceeds to the
Company and the compensation payable by the Company to the Agent with respect to
such Placement Shares, and (ii) deliver such number of copies of each such
prospectus supplement to each exchange or market on which such sales were
effected as may be required by the rules or regulations of such exchange or
market.

 

(l)                                     Representation Dates; Certificate. 
(1) On or prior to the date of the first Placement Notice and (2) following the
delivery of the first Placement Notice each time during the term of this
Agreement that the Company:

 

(i)                                     files the Prospectus relating to the
Placement Shares or amends or supplements (other than a prospectus supplement
relating solely to an offering of securities other than the Placement Shares)
the Registration Statement or the Prospectus relating to the Placement Shares by
means of a post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;

 

(ii)                                  files an annual report on Form 10-K under
the Exchange Act (including any Form 10-K/A containing amended audited financial
information or a material amendment to the previously filed Form 10-K);

 

(iii)                               files its quarterly reports on Form 10-Q
under the Exchange Act; or

 

22

--------------------------------------------------------------------------------


 

(iv)                              files a current report on Form 8-K containing
amended financial information (other than information “furnished” pursuant to
Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01 of
Form 8-K relating to the reclassification of certain properties as discontinued
operations in accordance with Statement of Financial Accounting Standards
No. 144) under the Exchange Act (each date of filing of one or more of the
documents referred to in clauses (i) through (iv) shall be a “Representation
Date”);

 

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such
Form 8-K is material) with a certificate dated the Representation Date, in the
form attached hereto as Exhibit 7(l).  The requirement to provide a certificate
under this Section 7(l) shall be waived for any Representation Date occurring at
a time in which no Placement Notice is pending (including as a result of a
Suspension being in effect), which waiver shall continue until the earlier to
occur of the date the Company delivers instructions for the sale of Placement
Shares hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date. 
Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when such waiver applied and
did not provide the Agent with a certificate under this Section 7(l), then
before the Company delivers the instructions for the sale of Placement Shares or
the Agent sells any Placement Shares pursuant to such instructions, the Company
shall provide the Agent with a certificate in conformity with this
Section 7(l) dated as of the date that the instructions for the sale of
Placement Shares are issued.

 

(m)                             Legal Opinions.  (1) On or prior to the date of
the first Placement Notice and (2) unless a Suspension is in effect, within five
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 7(l) for which no waiver
is applicable and excluding the date of this Agreement, the Company shall cause
to be furnished to the Agent a written opinion of each of (A) Pepper Hamilton
LLP (“Company Counsel”) and (B) Khalilian Sira, LLC (“IP Counsel”), in each case
in a form and substance reasonably satisfactory to Agent and its counsel,
substantially similar to the form previously provided to the Agent and its
counsel, respectively, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
the Company shall be required to furnish to Agent no more than one opinion from
each of Company Counsel and IP Counsel hereunder per calendar quarter and the
Company shall not be required to furnish any such letter if the Company does not
intend to deliver a Placement Notice in such calendar quarter until such time as
the Company delivers its next Placement Notice; provided, further, that in lieu
of such opinions for subsequent periodic filings under the Exchange Act, counsel
may furnish the Agent with a letter (a “Reliance Letter”) to the effect that the
Agent may rely on a prior opinion delivered under this Section 7(m) to the same
extent as if it were dated the date of such letter (except that statements in
such prior opinion shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of the date of the Reliance
Letter).

 

(n)                                 Comfort Letter.  (1) On or prior to the date
of the first Placement Notice and (2) unless a Suspension is in effect, within
five Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate pursuant to Section 7(l), other than
pursuant to Section 7(l)(iii), for which no waiver is applicable and excluding
the date of this Agreement, the Company shall cause its independent registered
public accounting firm to

 

23

--------------------------------------------------------------------------------


 

furnish the Agent letters (the “Comfort Letters”), dated the date the Comfort
Letter is delivered, which shall meet the requirements set forth in this
Section 7(n); provided, that if requested by the Agent, the Company shall cause
a Comfort Letter to be furnished to the Agent within ten Trading Days of the
date of occurrence of any material transaction or event, including the
restatement of the Company’s financial statements. The Comfort Letter from the
Company’s independent registered public accounting firm shall be in a form and
substance reasonably satisfactory to the Agent, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

 

(o)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or would reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of Common Stock or (ii) sell, bid for, or purchase
the Placement Shares in violation of applicable law, or pay anyone any
compensation for soliciting purchases of the Placement Shares other than the
Agent.

 

(p)                                 Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor any of its Subsidiaries will be or become, at any time prior to the
termination of this Agreement, required to register as an “investment company,”
as such term is defined in the Investment Company Act.

 

(q)                                 No Offer to Sell.  Other than an Issuer Free
Writing Prospectus approved in advance by the Company and the Agent in its
capacity as agent hereunder, neither the Agent nor the Company (including its
agents and representatives, other than the Agent in its capacity as such) will
make, use, prepare, authorize, approve or refer to any written communication (as
defined in Rule 405 under the Securities Act), required to be filed with the
Commission, that constitutes an offer to sell or solicitation of an offer to buy
Placement Shares hereunder.

 

(r)                                    Blue Sky and Other Qualifications.  The
Company will use its commercially reasonable efforts, in cooperation with the
Agent, to qualify the Placement Shares for offering and sale, or to obtain an
exemption for the Placement Shares to be offered and sold, under the applicable
securities laws of such states and other jurisdictions (domestic or foreign) as
the Agent may reasonably designate and to maintain such qualifications and
exemptions in effect for so long as required for the distribution of the
Placement Shares (but in no event for less than one year from the date of this
Agreement); provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
to subject itself to taxation in respect of doing business in any jurisdiction
in which it is not otherwise so subject. In each jurisdiction in which the
Placement Shares have been so qualified or exempt, the Company will file such
statements and reports as may be required by the laws of such jurisdiction to

 

24

--------------------------------------------------------------------------------


 

continue such qualification or exemption, as the case may be, in effect for so
long as required for the distribution of the Placement Shares (but in no event
for less than one year from the date of this Agreement) so long as the Company
has approved in advance the sale of Placement Shares in such jurisdiction.

 

(s)                                   Sarbanes-Oxley Act.  The Company and the
Subsidiaries will maintain and keep accurate books and records reflecting their
assets and maintain internal accounting controls in a manner designed to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP and including those policies and procedures that (i) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company, (ii) provide
reasonable assurance that transactions are recorded as necessary to permit the
preparation of the Company’s consolidated financial statements in accordance
with GAAP, (iii) that receipts and expenditures of the Company are being made
only in accordance with management’s and the Company’s directors’ authorization,
and (iv) provide reasonable assurance regarding prevention or timely detection
of unauthorized acquisition, use or disposition of the Company’s assets that
could have a material effect on its financial statements. The Company and the
Subsidiaries will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and the applicable regulations thereunder that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure and to ensure that material
information relating to the Company or the Subsidiaries is made known to them by
others within those entities, particularly during the period in which such
periodic reports are being prepared.

 

(t)                                    Secretary’s Certificate; Further
Documentation.  On or prior to the date of the first Placement Notice, the
Company shall deliver to the Agent a certificate of the Secretary of the Company
and attested to by an executive officer of the Company, dated as of such date,
certifying as to (i) the Tenth Amended and Restated Certificate of Incorporation
of the Company, as amended (ii) the Amended and Restated Bylaws of the Company,
as amended, (iii) the resolutions of the Board of Directors of the Company, or a
duly authorized committee of the Board of Directors, authorizing the execution,
delivery and performance of this Agreement and the issuance of the Placement
Shares and (iv) the incumbency of the officers duly authorized to execute this
Agreement and the other documents contemplated by this Agreement. Unless a
Suspension is in effect, within five Trading Days of each Representation Date,
the Company shall have furnished to the Agent such further information,
certificates and documents as the Agent may reasonably request.

 

8.                                      Payment of Expenses.  The Company will
pay all expenses incident to the performance of its obligations under this
Agreement, including (i) the preparation and filing of the Registration
Statement, including any fees required by the Commission, and the printing or

 

25

--------------------------------------------------------------------------------


 

electronic delivery of the Prospectus as originally filed and of each amendment
and supplement thereto, in such number as the Agent shall deem reasonably
necessary, (ii) the printing and delivery to the Agent of this Agreement and
such other documents as may be reasonably required in connection with the
offering, purchase, sale, issuance or delivery of the Placement Shares,
(iii) the preparation, issuance and delivery of the certificates, if any, for
the Placement Shares to the Agent, including any stock or other transfer taxes
and any capital duties, stamp duties or other duties or taxes payable upon the
sale, issuance or delivery of the Placement Shares to the Agent, (iv) the fees
and disbursements of the counsel, accountants and other advisors to the Company,
(v) the reasonable and documented out-of-pocket fees and disbursements of the
counsel to the Agent, payable upon the execution of this Agreement, in an amount
not to exceed $25,000, (vi) the qualification or exemption of the Placement
Shares under state securities laws in accordance with the provisions of
Section 7(r) hereof, including filing fees, but excluding fees of the Agent’s
counsel, (vii) the printing and delivery to the Agent of copies of any Permitted
Issuer Free Writing Prospectus and the Prospectus and any amendments or
supplements thereto in such number as the Agent shall reasonably deem necessary,
(viii) the preparation, printing and delivery to the Agent of copies of the blue
sky survey, if applicable, (ix) the fees and expenses of the transfer agent and
registrar for the Common Stock, (x) the filing and other fees incident to any
review by FINRA of the terms of the sale of the Placement Shares including the
fees of the Agent’s counsel (subject to the cap, set forth in clause (v) above),
and (xi) the fees and expenses incurred in connection with the listing of the
Placement Shares on the Exchange.

 

9.                                      Representations and Covenants of Agent. 
Agent represents and warrants that it is duly registered as a broker-dealer
under FINRA, the Exchange Act and the applicable statutes and regulations of
each state in which the Placement Shares will be offered and sold, except such
states in which Agent is exempt from registration or such registration is not
otherwise required.  Agent shall continue, for the term of this Agreement, to be
duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which Agent is exempt from
registration or such registration is not otherwise required, during the term of
this Agreement.  Agent will comply with all applicable law and regulations in
connection with the Placement Shares.

 

10.                               Conditions to Agent’s Obligations.  The
obligations of the Agent hereunder with respect to a Placement will be subject
to the continuing accuracy and completeness of the representations and
warranties made by the Company herein (other than those representations and
warranties made as of a specified date or time), to the due performance in all
material respects by the Company of its obligations hereunder, to the completion
by the Agent of a due diligence review satisfactory to it in its reasonable
judgment, and to the continuing reasonable satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions as of each
Representation Date.

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall have become effective and shall be available for
the (i) resale of all Placement Shares issued to the Agent and not yet sold by
the Agent and (ii) sale of all Placement Shares contemplated to be issued by any
Placement Notice.

 

26

--------------------------------------------------------------------------------


 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing:  (i) receipt by the Company of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus (other
than immaterial amendments or supplements to documents incorporated by reference
therein) if such post effective amendments or supplements have not been made and
become effective; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or receipt by the Company of notification of the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or receipt by the Company of notification of the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material Incorporated Document by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the Prospectus or material Incorporated Document so that, in the case
of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and so
that, in the case of the Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(c)                                  No Misstatement or Material Omission.  The
Agent shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in the Agent’s reasonable opinion is material, or omits to state a
fact that in the Agent’s reasonable opinion is material and is required to be
stated therein or is necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any material adverse change in the authorized capital
stock of the Company or any Material Adverse Effect or any development that
would reasonably be expected to cause a Material Adverse Effect, or a
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of the Agent (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

 

(e)                                  Legal Opinions.  The Agent shall have
received the opinions of Company Counsel and IP Counsel required to be delivered
pursuant to Section 7(m) on or before the date on which such delivery of such
opinion is required pursuant to Section 7(m).

 

27

--------------------------------------------------------------------------------


 

(f)                                   Comfort Letter.  The Agent shall have
received the Comfort Letter required to be delivered pursuant to Section 7(n) on
or before the date on which such delivery of such Comfort Letter is required
pursuant to Section 7(n).

 

(g)                                  Representation Certificate.  The Agent
shall have received the certificate required to be delivered pursuant to
Section 7(l) on or before the date on which delivery of such certificate is
required pursuant to Section 7(l).

 

(h)                                 Secretary’s Certificate. The Agent shall
have received the certificate required to be delivered pursuant to
Section 7(t) on or before the date on which delivery of such certificate is
required pursuant to Section 7(t).

 

(i)                                     No Suspension.  Trading in the Common
Stock shall not have been suspended on the Exchange and the Common Stock shall
not have been delisted from the Exchange.

 

(j)                                    Other Materials.  On each date on which
the Company is required to deliver a certificate pursuant to Section 7(l), the
Company shall have furnished the Agent such appropriate further information,
opinions, certificates, letters and other documents as the Agent may reasonably
request.  All such opinions, certificates, letters and other documents will be
in compliance with the provisions hereof.

 

(k)                                 Securities Act Filings Made.  All filings
with the Commission with respect to the Placement Shares required by Rule 424
under the Securities Act to have been filed prior to the issuance of any
Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

(l)                                     Approval for Listing.  The Placement
Shares shall either have been approved for listing on the Exchange, subject only
to notice of issuance, or the Company shall have filed an application for
listing of the Placement Shares on the Exchange at, or prior to, the issuance of
any Placement Notice.

 

(m)                             FINRA.  FINRA shall have raised no objection to
the terms of this offering and the amount of compensation allowable or payable
to the Agent as described in the Prospectus.

 

(n)                                 No Termination Event.  There shall not have
occurred any event that would permit the Agent to terminate this Agreement
pursuant to Section 13(a).

 

11.                               Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless the Agent, its partners, members, directors,
officers, employees and agents and each person, if any, who controls the Agent
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act as follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, arising out
of or based upon any untrue statement or

 

28

--------------------------------------------------------------------------------


 

alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, to the
extent of the aggregate amount paid in settlement of any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided, that
(subject to Section 11(d)) any such settlement is effected with the written
consent of the Company, which consent shall not unreasonably be delayed or
withheld; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including the reasonable and documented out-of-pocket fees and
disbursements of counsel), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under
(i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).

 

(b)                                 Agent Indemnification.  Agent agrees to
indemnify and hold harmless the Company and its directors and each officer and
director of the Company who signed the Registration Statement, and each person,
if any, who (i) controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act or (ii) is controlled by or is
under common control with the Company against any and all loss, liability,
claim, damage and expense described in the indemnity contained in Section 11(a),
as incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
or any Issuer Free Writing Prospectus in reliance upon and in conformity with
information relating to the Agent and furnished to the Company in writing by the
Agent expressly for use therein.

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 11 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 11, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying

 

29

--------------------------------------------------------------------------------


 

party will not relieve the indemnifying party from (i) any liability that it
might have to any indemnified party otherwise than under this Section 11 and
(ii) any liability that it may have to any indemnified party under the foregoing
provision of this Section 11 unless, and only to the extent that, such omission
results in the forfeiture or material impairment of substantive rights or
defenses by the indemnifying party. If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (3) a conflict or potential conflict of interest exists (based on advice
of counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party) or
(4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable and documented
out-of-pocket fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties.  It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable and
documented out-of-pocket fees, disbursements and other charges of more than one
separate firm admitted to practice in such jurisdiction at any one time for all
such indemnified party or parties.  All such reasonable and documented
out-of-pocket fees, disbursements and other charges will be reimbursed by the
indemnifying party promptly and after the indemnifying party receives a written
notice relating to the fees, disbursements and other charges in reasonable
detail.  An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent if such
consent is required by this Section 11(c).  No indemnifying party shall, without
the prior written consent of each indemnified party, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated by this Section 11 (whether
or not any indemnified party is a party thereto), unless such settlement,
compromise or consent (1) includes an unconditional release of each indemnified
party from all liability arising out of such litigation, investigation,
proceeding or claim and (2) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 11 is applicable in
accordance with its terms but for any reason is held to be unavailable

 

30

--------------------------------------------------------------------------------


 

from the Company or the Agent, the Company and the Agent will contribute to the
total losses, claims, liabilities, expenses and damages (including any
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted, but after deducting any contribution received by the Company
from persons other than the Agent, such as persons who control the Company
within the meaning of the Securities Act, officers of the Company who signed the
Registration Statement and directors of the Company, who also may be liable for
contribution) to which the Company and the Agent may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and the Agent on the other hand.  The relative
benefits received by the Company on the one hand and the Agent on the other hand
shall be deemed to be in the same proportion as the total Net Proceeds from the
sale of the Placement Shares (before deducting expenses) received by the Company
bear to the total compensation received by the Agent (before deducting expenses)
from the sale of Placement Shares on behalf of the Company.  If, but only if,
the allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and the Agent, on the other hand, with respect to the statements or omission
that resulted in such loss, claim, liability, expense or damage, or action in
respect thereof, as well as any other relevant equitable considerations with
respect to such offering.  Such relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Agent, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission.  The Company and the Agent agree that it
would not be just and equitable if contributions pursuant to this
Section 11(e) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 11(e) shall be deemed to
include, for the purpose of this Section 11(e), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with
Section 11(c) hereof.  Notwithstanding the foregoing provisions of this
Section 11(e), the Agent shall not be required to contribute any amount in
excess of the commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 11(e), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of the Agent, will have the same rights to contribution as that party,
and each officer and director of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof.  Any party entitled to contribution,
promptly after receipt of notice of commencement of any action against such
party in respect of which a claim for contribution may be made under this
Section 11(e), will notify any such party or parties from whom contribution may
be sought, but the omission to so notify will not relieve that party or parties
from whom contribution may be sought from any other obligation it or they may
have under this Section 11(e) except to the extent that the failure to so notify
such other party materially prejudiced the substantive rights or

 

31

--------------------------------------------------------------------------------


 

defenses of the party from whom contribution is sought. Except for a settlement
entered into pursuant to the last sentence of Section 11(c) hereof, no party
will be liable for contribution with respect to any action or claim settled
without its written consent if such consent is required pursuant to
Section 11(c) hereof.

 

12.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 11 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of the Agent,
any controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

13.                               Termination.

 

(a)                                 The Agent may terminate this Agreement, by
notice to the Company, as hereinafter specified at any time (1) if there has
been, since the time of execution of this Agreement or since the date as of
which information is given in the Prospectus, any change, or any development or
event involving a prospective change, in the condition, financial or otherwise,
or in the business, properties, earnings, results of operations or prospects of
the Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market shall have occurred and be continuing, (5) if a
major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.  If the Agent elects to terminate this
Agreement as provided in this Section 13(a), the Agent shall provide the
required notice as specified in Section 14 (Notices).

 

(b)                                 The Company shall have the right, by giving
five days’ written notice as hereinafter specified, to terminate this Agreement
in its sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other

 

32

--------------------------------------------------------------------------------


 

party except that the provisions of Section 8, Section 11, Section 12,
Section 18 and Section 19 hereof shall remain in full force and effect
notwithstanding such termination.

 

(c)                                  The Agent shall have the right, by giving
five days’ notice as hereinafter specified, to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8, Section 11, Section 12, Section 18 and
Section 19 hereof shall remain in full force and effect notwithstanding such
termination.

 

(d)                                 Unless earlier terminated pursuant to this
Section 13, this Agreement shall automatically terminate upon the issuance and
sale of all of the Placement Shares through the Agent on the terms and subject
to the conditions set forth herein except that the provisions of Section 8,
Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.

 

(e)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 13(a), (b), or (c) above or
otherwise by mutual agreement of the parties; provided, however, that any such
termination by mutual agreement shall in all cases be deemed to provide that
Section 8, Section 11, Section 12, Section 18 and Section 19 shall remain in
full force and effect. Upon termination of this Agreement, the Company shall not
have any liability to an Agent for any discount, commission or other
compensation with respect to any Placement Shares not otherwise sold by an Agent
under this Agreement.

 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by the Agent or the Company, as
the case may be.  If such termination shall occur prior to the Settlement Date
for any sale of Placement Shares, such Placement Shares shall settle in
accordance with the provisions of this Agreement.

 

14.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified, and
if sent to the Agent, shall be delivered to:

 

FBR Capital Markets & Co.

1300 North 17th Street

Suite 1400

Arlington, VA 22209

Attention:  Legal Department

Telephone:  (703) 312-9500

Email: atmdesk@fbr.com

 

and with a copy to:

 

Duane Morris LLP

One Riverfront Plaza

1037 Raymond Boulevard, Suite 1800

Newark, NJ 07102

 

33

--------------------------------------------------------------------------------


 

Attention:  James T. Seery

Telephone: (973) 424-2088

Email:  jtseery@duanemorris.com

 

and if to the Company, shall be delivered to:

 

Onconova Therapeutics, Inc.

375 Pheasant Run

Newtown, PA 18954
Attention:  Mark Guerin

Telephone: (267) 759-3680 x37
Email:  mguerin@onconova.us

 

with a copy (which shall not constitute notice) to:

 

Pepper Hamilton LLP

3000 Two Logan Square
18th & Arch Streets

Philadelphia, PA 19103

Attention:  Scott R. Jones, Esq.

Telephone: (215) 981-4562

Email:  jonessr@pepperlaw.com

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission on or before 4:30
p.m., New York City time, on a Business Day or, if such day is not a Business
Day, on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten days of receipt of the written request for Nonelectronic Notice.

 

15.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Agent and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 11 hereof.  References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party.  Nothing in this Agreement, express or implied,
is intended to confer upon

 

34

--------------------------------------------------------------------------------


 

any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement. 
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party.

 

16.                               Adjustments for Stock Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any stock split, stock dividend or
similar event effected with respect to the Placement Shares.

 

17.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof.  Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and the Agent.  In the
event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.

 

18.                               GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. 
SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.  EACH PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

19.                               CONSENT TO JURISDICTION.  EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH

 

35

--------------------------------------------------------------------------------


 

PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES
THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND
NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY
ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

20.                               Use of Information.  The Agent may not use any
information gained in connection with this Agreement and the transactions
contemplated by this Agreement, including due diligence, to any third party
other than its legal counsel advising it on this Agreement unless expressly
approved by the Company in writing.

 

21.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery of an
executed Agreement by one party to the other may be made by facsimile or
electronic transmission.

 

22.                               Effect of Headings.  The section and exhibit
headings herein are for convenience only and shall not affect the construction
hereof.

 

23.                               Permitted Free Writing Prospectuses.  The
Company represents, warrants and agrees that, unless it obtains the prior
consent of the Agent, which consent shall not be unreasonably withheld,
conditioned or delayed, and the Agent represents, warrants and agrees that,
unless it obtains the prior consent of the Company, it has not made and will not
make any offer relating to the Placement Shares that would constitute an Issuer
Free Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission. 
Any such free writing prospectus consented to by the Agent or by the Company, as
the case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.”  The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping.  For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 23 hereto
are Permitted Free Writing Prospectuses.

 

24.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

(a)                                 the Agent is acting solely as agent in
connection with the public offering of the Placement Shares and in connection
with each transaction contemplated by this Agreement and the process leading to
such transactions, and no fiduciary or advisory relationship between the Company
or any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and the Agent, on
the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not the
Agent has advised or is advising the Company on other matters, and the Agent has
no obligation to the Company with respect to the transactions contemplated by
this Agreement except the obligations expressly set forth in this Agreement;

 

36

--------------------------------------------------------------------------------


 

(b)                                 it is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

 

(c)                                  neither the Agent nor its affiliates have
provided any legal, accounting, regulatory or tax advice with respect to the
transactions contemplated by this Agreement and it has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate;

 

(d)                                 it is aware that the Agent and its
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and the Agent and its affiliates
have no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship or otherwise; and

 

(e)                                  it waives, to the fullest extent permitted
by law, any claims it may have against the Agent or its affiliates for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with the sale
of Placement Shares under this Agreement and agrees that the Agent and its
affiliates shall not have any liability (whether direct or indirect, in
contract, tort or otherwise) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on its behalf or in right of it
or the Company, employees or creditors of Company, other than in respect of the
Agent’s obligations under this Agreement and to keep information provided by the
Company to the Agent and the Agent’s counsel confidential to the extent not
otherwise publicly-available.

 

25.                               Definitions.  As used in this Agreement, the
following terms have the respective meanings set forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act.

 

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

37

--------------------------------------------------------------------------------


 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

 

[Signature Page Follows]

 

38

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

 

Very truly yours,

 

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Ramesh Kumar, Ph.D.

 

 

Name:

Ramesh Kumar, Ph.D.

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 ACCEPTED as of the date first-above written:

 

 

 

FBR CAPITAL MARKETS & CO.

 

 

 

 

 

By:

/s/ Patrice McNicoll

 

 

Name:

Patrice McNicoll

 

 

Title:

Co-Head of Capital Markets

 

Signature Page

Onconova Therapeutics, Inc. – At Market Issuance Sales Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------

 

Form of Placement Notice

 

--------------------------------------------------------------------------------

 

From:                                                               Onconova
Therapeutics, Inc.

 

To:                                                                            
FBR Capital Markets & Co.

Attention:  [·]

 

Subject:                                                   Placement Notice

 

Date:                                                                  [·],
20    

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Onconova Therapeutics, Inc., a Delaware
corporation (the “Company”), and FBR Capital Markets & Co. (“Agent”), dated
December 5, 2016, the Company hereby requests that the Agent sell up to [·] of
the Company’s common stock, par value $0.01 per share, at a minimum market price
of $[·] per share, during the time period beginning [month, day, time] and
ending [month, day, time].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

--------------------------------------------------------------------------------

 

Compensation

 

--------------------------------------------------------------------------------

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the aggregate gross
proceeds from each sale of Placement Shares.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

--------------------------------------------------------------------------------

 

Notice Parties

 

--------------------------------------------------------------------------------

 

The Company

 

 

 

Ramesh Kumar

rkumar@onconova.us

 

 

Mark Guerin

mguerin@onconova.us

 

 

Lee Harnatkiewicz

lharnatkiewicz@onconova.us

 

 

The Agent

 

 

 

Margery Fischbein

mfischbein@fbr.com

 

 

Ryan Loforte

rloforte@fbr.com

 

 

Patrice McNicoll

pmcnicoll@fbr.com

 

 

Keith Pompliano

kpompliano@fbr.com

 

 

With a copy to atmdesk@fbr.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

--------------------------------------------------------------------------------

 

Subsidiaries

 

--------------------------------------------------------------------------------

 

Onconova Europe GmbH

 

GBO, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT 7(1)
Form of Representation Date Certificate

 

                        , 20     

 

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(1) of the At Market Issuance Sales
Agreement (the “Agreement”), dated December 5, 2016, and entered into between
Onconova Therapeutics, Inc. (the “Company”) and FBR Capital Markets & Co. All
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement.

 

The Company hereby certifies as follows:

 

1.                                           The representations and warranties
of the Company in Section 6 of the Agreement (A) to the extent such
representations and warranties are subject to qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect, are true
and correct on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof, except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date.

 

2.                                           The Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
pursuant to the Agreement at or prior to the date hereof.

 

The undersigned has executed this Representation Date Certificate as of the date
first written above.

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

44

--------------------------------------------------------------------------------


 

Exhibit 23

 

Permitted Free Writing Prospectus

 

None.

 

--------------------------------------------------------------------------------